Citation Nr: 0025498	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral ear 
damage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1986 to October 
1986.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the appellant 
currently suffers from bilateral hearing loss.  

2.  There is no competent medical evidence that the appellant 
currently has residuals of any bilateral ear damage or 
injury.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The appellant's claim for service connection for 
bilateral ear damage is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

The threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  The veteran has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The third element may be 
established by use of statutory presumptions.  See Caluza, 7 
Vet. App. at 506.  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The appellant contends that he sustained a bilateral ear 
injury and bilateral hearing loss as a result of a sinus 
infection while working inside a pressure chamber during his 
initial active duty training.  The appellant's service 
medical records show that he was treated for chronic 
sinusitis in service.  In August 1986, the veteran complained 
of pain in his right ear during a descent in a pressure 
chamber.  Immediate examination showed redness in both ears 
with bubbles in the left ear, and retracted and non-mobile 
tympanic membranes.  He complained of a "stopped up" 
feeling in both ears.  On referral to the Ear, Nose and 
Throat clinic, and following examination, the diagnostic 
impressions were acute right ear barotitis and right 
maxillary sinusitis.  He was prescribed Sudafed and 
Ampicillin.  On follow-up treatment in September 1986 for 
what was referred to as barotrauma and right maxillary 
sinusitis, it was noted that both tympanic membranes were 
clearing although skull x-rays still showed opacification of 
the right maxillary sinus.  On subsequent September 1986 
follow-up treatment, it was noted that the barotrauma was 
resolving and that the veteran's right sinus opacification 
was chronic.  Later in September 1986, it was noted that the 
veteran's right antral opacification did not clear on 
antibiotic treatment or with antral irrigation, and that he 
remained in not physically qualified (NPQ) status.  A repeat 
audiogram conducted that date did not reveal what would 
constitute a hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385 (1999).  On subsequent separation examination, 
examination of the ears was reportedly normal and again, no 
hearing loss was shown on audiogram.  On report of medical 
history at that time, it was noted that the veteran had 
suffered barotrauma during LPC run, had been treated with a 1 
week course of antibiotics and 3 week course of Sudafed, and 
that the right tympanic membrane still had some 
opacification.  He was noted to be NPQ pursuant to an Ear, 
Nose and Throat clinic finding of chronic sinusitis.   

In March 1998, the appellant submitted statements in 
conjunction with his claim for service connection in which he 
indicated that his Eustachian tubes were closed due to 
sinusitis.  He contended that he had been informed by a 
treating Navy physician that both eardrums were retracted, 
and that there was blood and fluid in both inner ear 
compartments.  In addition, he stated that he had been 
advised that three inner ear bones in his left ear had moved.  
The appellant reported that he had not undergone any 
treatment with respect to his ears or hearing since his 
discharge from service, but felt that he had increased 
difficulty hearing, and that such hearing loss was due to an 
injury he had sustained in service.  

The appellant underwent a VA rating examination in February 
1993.  The report of that examination shows that the 
appellant indicated that while in service, he suffered from 
sinusitis which resulted in blocked Eustachian tubes and 
fluid build-up in both ears.  According to the appellant, he 
was treated with a decongestant to relieve the fluid build-up 
in his ears.  On examination, the auditory canals of both 
ears were clean and dry, and both tympanic membranes were 
intact without perforations.  It does not appear that an 
audiometric examination was conducted.  

In July 2000, the appellant appeared before the undersigned 
Board Member at a videoconference hearing.  He testified that 
during Navy aircrew training, he was placed in a pressure 
chamber to simulate high altitude flight.  He stated that he 
was unable to equalize the pressure build-up in his ears.  
The appellant reported that he was immediately sent to a 
medical officer who looked at his ears, and told him that 
three of the bones in his left ear had moved, that both 
eardrums were retracted, and that there was blood and fluid 
with air bubbles behind both eardrums.  However, according to 
the appellant, the medical officer did not indicate whether 
any permanent damage to his ears had occurred.  The appellant 
testified that due to his medical problems, he was dropped 
from the Navy flight program, and after rejecting the 
alternative non-flight training options, was discharged from 
service.  Following his discharge from the Navy, the 
appellant stated that he worked in several different jobs.  
He indicated that he did not take any hearing tests or 
audiometric examinations upon returning home.  Further, the 
appellant testified that he was unable to see a physician due 
to high cost of medical treatment.  He indicated that he 
continued to experience pain in his ears, particularly upon 
driving a truck into mountainous areas, and that he felt that 
his hearing ability had diminished significantly.  

The Board has carefully reviewed the foregoing, and must 
conclude that the appellant has not submitted evidence of 
well-grounded claims for service connection for bilateral 
hearing loss and bilateral ear damage.  His service medical 
records show that he complained of bilateral ear pain 
following a training exercise in a pressure chamber, and that 
he had fluid build-up in his ears due to sinusitis-induced 
Eustachian tube blockage.  However, at the time of his 
discharge from service, the appellant's hearing was normal, 
and he was not shown to have experienced any permanent ear 
disability or hearing loss from his experience in the 
pressurization chamber.  Moreover, the appellant has failed 
to submit any medical evidence showing that he currently 
suffers from bilateral hearing loss or from a damage to his 
ears.  Accordingly, the Board must conclude that, absent any 
competent medical evidence showing a present disability with 
respect to either bilateral hearing loss or bilateral ear 
damage, generally, the appellant's claim is not well 
grounded, and must be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).  

The Board emphasizes that lay statements and testimony by the 
appellant that he sustained bilateral hearing loss and 
bilateral ear damage in service do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the appellant is not competent to address issues 
requiring an expert medical opinion, to include questions of 
medical diagnoses or medical causation.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  What is missing in this case is 
medical evidence of a present hearing loss disability or of a 
bilateral ear damage disability, and objective medical 
evidence of a nexus or link between such disabilities and the 
appellant's active service.  Absent such evidence, the 
appellant's claims for service connection must be denied.  
See Epps, supra; Savage, supra.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet his initial burden of 
submitting well-grounded claims for service connection for 
bilateral hearing loss and for bilateral ear damage.  The 
Board has not been made aware of any additional evidence 
which is available which could serve to well ground the 
appellant's claims.  As the appellant's claims have been 
found to be not well grounded, the Board finds that the VA 
has no obligation to assist him to further develop evidence 
in support of his claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
appellant of the evidence necessary to complete his 
application for service connection for bilateral hearing loss 
and for bilateral ear damage.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral ear damage is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

